                  Case 6:19-cv-01002 Document 1 Filed 01/07/19 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF KANSAS

TJNTTED STATES OF            AMERTCA,              )
                                                   )
                            Plaintiff,             )
                                                   )
                     v.                            )      Case   No. 19- 01002
                                                   )
                    STATES
sl l1,380.00 IN UNTTED                             )
CURRENCY, More or less,
                                                   )
                                                   t
                            Defendant.             )


                              COMPLAINT FOR FORFEITURE IN REM

           Plaintiff, United Starcs of America, by and through its attomeys, Stephen R. McAllister,

United States Attorney for the District of Kansas, and Colin Wood, Special Assistant United StatEs

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                      NATURE OF TIIE ACTION

           l.       This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $l I1,380.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations     of2l   U.S.C. S 841.

                                      THE DETENDANTINREM

           2.       The defendant property consists of: $111,380.00 in United States currency, more

or less,   tlat   was seized by the Kansas Highway Patrol on or about December 7, 20 1 8 during a

traffic investigation ofa 2018 hfiniti Q50 driven by Laddes Taylor on I-70 at milepost 213 in
               Case 6:19-cv-01002 Document 1 Filed 01/07/19 Page 2 of 6




 Ellsworth County, in the District of Kansas. The currency is currently in the custody of the

 United States Marshal Service.

                                    JURISDICTION AIID VENUE

          3.       Plaintiff brings this action rz rem in its own right to forfeit and condemn the

defendant      property. This Court   has   jurisdiction over an action commenced by the United States

under 28 U.S.C. $ 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

          4.       This Court has ln rez jurisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon ftling this complaint,        the   plaintiff requests that the Court issue an arrest warrant

in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule c(3)(c).

          5.       Venue is proper in this district pursuant to 28 U.S:C. S 1355(bxl), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                      BASIS FORFORFEITURE

          6.      The defendant property is subject to forfeiture puNuant to        2l   U.S.C. S SSI(aX6)

because   it constitutes l) money, negotiable instruments, securities and other things ofvalue

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and./or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.            Supplemental Rule G(2)(f) requires this complaint to state srjficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden ofproof
            Case 6:19-cv-01002 Document 1 Filed 01/07/19 Page 3 of 6




at trial . Srrch facts and circumstances supporting the seizure and forfeiture of the defendant

property are oontained in Exhibit A which is attached hereto and incorporaled by reference.

                                       CLAIM FORRELIEF

       WHEREFORE, the plaintilf requests that the Court issue a warant for tle arrest of the

defendant property; that notice   ofthis action be given to all persons who reasonably appear to be

potential claimants ofinterests in the properties; that the defendant property be forfeited and

conde,mned to the United States of America; tbat the   plaintifrbe awarded is costs and

disbursements in this action; and for such other and   firther reliefas this Court   deems proper and

just

       The United States hereby requests that trial of the above entided maner be held in the

City of Wichita Kansas.

                                                       Respecfily zubmitte4




                                                       coLIN   D. WOOD, #19800
                                                       Special Assistant United States Attorney
                                                       1200 Epic Center, 301 N. Main
                                                       Wichita" l$nlos 67202
                                                       (316\ 269-e8r
                                                       Fax (316)269-6484
           Case 6:19-cv-01002 Document 1 Filed 01/07/19 Page 4 of 6




                                        DECLARATION

       I, Scofi Profftt Ta* Force Officer with thc Dnrg Enforcemeot Adminisnatioo in the

DisEict of Kmsas.

       I have read the contents ofthe foregoiag Complaint for Forfeiture, and th€ exhibit

th€rcto, and the staten€r s contained therein ar€   tue to the best ofmy knowledge   and belief.

       I doclare under pelralty ofperjury trat the for€going is tue atrd cos€ct

                                                          mrg-
              Case 6:19-cv-01002 Document 1 Filed 01/07/19 Page 5 of 6




                                                       AFFIDAVIT

      l, Scott Proffitt, being first duly sworn, depose and state:



l.   Your Affiant has been employed as a Kansas Highway Patrol (KHP) Trooper for approximately fifteen (15)

     years and has been cross-designated asa DEATask Force Officer for approximately six (5) years. My


     duties include investigation of violations of the Controlled Substance Act, Title 2L of the United States

     Code and the forfeitures thereto.



2.   The information contained in this affidavit is known to your Affiant through personal direct knowledge,

     and /or through a review of official reports prepared by other law enforcement personnel. This affidavit is

     submitted in support of      a   forfeiture proceeding.


3.   On   orabout December 7,2OI8,          Kansas Highway Patrol (KH P) Troopers Justin Rohrand Dylan Frantz


     stopped for a traffic violation a 2018 Infiniti Q50 on l-70 at milepost 213 in Ellsworth County, Kansas in the

     District of Kansas.


4.   The driver and lone occupant was Laddes TAYLOR of Canton, Ohio. He said that he was traveling to Las

     Vegas.



5.   Duringthe event, the vehicle was searched. The Troopers located inside the tru nk two           vacu um-sealed


     bund les of the controlled substance offentanyl and ephedrine. Also fou nd were three vacu           u   m-sea led


     bags of U.5. currency totaling 5111,380.00. TAYLOR claimed the cu rrency and         sa   id that it was to be used

     to purchase   a vehicle,   to gamble, and to purchase marijuana for sale in Ohio.


6.   Later at a second location,      a certified drug detection canine alerted to the odor of controlled substances

     emitting from the currency.


7.   Based on the above information, Affiant has probable cause        to believe that the seized 5111,380.00

     constitutes money or other things of value furnished or intended to be furnished in exchange for a

     controlled substances, or proceeds traceable to such an exchange, or was used or intended to be used to

     facilitate one or more violations of Title 21, U.S.C. $ 841 et.seq.
               Case 6:19-cv-01002 Document 1 Filed 01/07/19 Page 6 of 6




Accordingly, the S111,380.00 is subject to forfeiture pursuant to Title 2L, U.S.C. $$ 853 and 881.




                                                                        DEA

                                                                    ao/q


                  RACHAEL M. ADAMS
                  Ndary Public - State of   lGns*                       NOTARY
                    Expres
